4£*H4~


                     COURT OF CRIMINAL APPEALS OF TEXAS
                   APPLICATION FOR A WRIT OF HABEAS CORPUS
                 SEEKING RELIEF FROM FINAL FELONY CONVICTION
                UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07

                                         INSTRUCTIONS


     1.    You must use the complete form, which begins on the following page, to file an
           application for a writ of habeas corpus seeking relieffrom a final felony conviction
           under Article 11.07 of the Code of Criminal Procedure. (This form is not for death-
           penalty cases, probated sentences which have not been revoked, or misdemeanors.)

     2.    The district clerk of the county in which you were convicted will make this form
           available to you, on request, without charge.

     3.    You must file the entire writ application form, including those sections that do not
           apply to you. If any pages are missingfrom the form, or if the questions have been
           renumbered or omitted, your entire application may be dismissed as non-compliant.

     4.    You must make a separate application on a separate form for each judgment of
           conviction you seek relief from. Even if the judgments were entered in the same
           court on the same day, you must make a separate application for each one.

     5.    Answer every item that applies to you on the form. Do not attach any additional
           pages for any item.

     6L    You must include all grounds for relief on the application form as provided by the
           instructions under item 17. You must also briefly summarize the facts of your claim
           on the application form as provided by the instructions under item 17. Each ground
           shall begin on a new page, and the recitation of the facts supporting the ground shall
           be no longer than the two pages provided for the claim in the form.

     7.    Legal citations and arguments may be made in a separate memorandum that
           complies with Texas Rule of Appellate Procedure 73 and does not exceed 15,000
           words if computer-generated or 50 pages if not.

     8.    You must verify the application by signing either the Oath Before Notary Public or
           the Inmate's Declaration, which are at the end of this form on pages 11 and 12. You
           may be prosecuted and convicted for aggravated perjury if you make any false
           statement of a material fact in this application.

     9.    When the application is fully completed, mail the original to the district clerk of the
           county of conviction. Keep a copy of the application for your records.

     10.   You must notify the district clerk of the county of.conviction of any change in
           address after you have filed your application.




                                                                                      Em. 04I/I4/1*-
                                 :CaSe;.Ntt.-
                    (The Clerk of the conyicting court will fill this line in:) \


                 .IN THfcCOURt OfCRIMINAL: APPEALS OF TEX# '

                APPLICATION FOR A WRIT OF HABEAS CORPUS
              SEEKING RELIEF FROM FINAL FELONY CONVICTION
             UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


NAME:      C^KWM E\/%£v
DATE OF BIRTH:  (5)    Were you represented by counsel? If yes,.providethe&fflm$m$ms




 (6)    Whatwas the date that thejudgment was entered




 (7)   For what offense werfeyout cflthvicted aha whatMas the?senten(11)   Did you testify at trial? If yeSj, atwtoat phase of the triaTdid you"testify?




(12)   Bid you appeal from thejudghiehtof convittidh?

       0 yes                                  .0 no


       Ifyou. did .• appeal,;an|.^er''th'eTpjlo.wing.questions:

       (A). What court of;appeails; dif&$&W£ppiM;tio$:
       (B) What was the case number?                 ,.    ,   _    _

       ((E)- Were you representied by^unsefpwrap^peaTl?! Ifiyes, p.r^de^the;attprjttey/s;
            name:                                                                       ^



       •(D). What was the decision and the date of the decisipn?

(13)   Did you fiie-a;p;efj$bn^^                     ...
                                                                           Cpurt-pf'Criminal
                                                                                       .|
                                                                                             Appeals?;
                                                                                               . .


       D yes                                  D tip                                         |

       Ifyoii did file a petition for discretioharyreyiew> answer the following questions:

       -(A) 'What^was-thexa^evnumber?           -.                 -r::- • :        (B) Whatwas the decision and theldate oftfterdecisidnj?

       -(G) PJease identify the reason that the eurrent claims were not presented and could
            not haye been presented on your previous application.




.(15) |>P -yQ'u..cjup$ni^                                                othefstate or federal
       court?


       p. yes                               Q". 'ho;

       If you answered yes, please prpvidethe name of the;court and the^a^nuiHber:




(16)   If you are presenting a claim for time credit, have you exhausted your
       administrative remedies by presenting your claim to the time credit resolution
       system of the Texas Department of Criminal Justice? (This requirement applies•••to:
       any final felony conviction, including state jail felonies)

       P yejs                               E3 no

       If you answered yes, answer the following questions:

       (A) What date diid you pr^htthe claim?          ,      _... • .,,,..-. •-i _

       (B) Did ypiireceive a^decisibharid^if yesiwhat was the date ofthe decision?




       Ifyou answered no, pleaseexplain whyypuhavejiot; submitted your claim:




                                                                                      Rev, 01/14/14
(17)   Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary of the facts. Ifyour grounds and briefsummary ofthefacts have not been
       presented ontheform application, the Court'will not consider your grounds.
       If you have more than four grounds, use pages 14 and 15 of the form, which you
       may copy as many times as needed to give you a separate page for each ground, with
       each ground numbered in sequence. The recitation of the facts supporting each
       ground must be no longer than the two pages provided for the ground in the form.

       You may include with the form a memorandum of law if you want to present legal
       authorities, but the Court will not consider grounds for relief set out in a
       memorandum.of law that were not raised on the form. The citations and argument
       must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
       are challenging the validity of your conviction, please include a summary of the facts
       pertaining to your offense and trial in your memorandum.




                                                                                Rev. 01/14/14
    PDKARO 0 8ADPLJA                                  STATE OF    TEXAS                                      01/28/2014
                                          BOARD OF      PARDONS   AND     PAROLES                            PAGE       1

                       NOTICE OF          INITIAL DISCRETIONARY MANDATORY REVIEW


    NAME: EVANS, SHAWN D.-;. .
                                                                                    -ID NUMBER:              01387198
                                                                                                                            (pt hi bft A)
    SID NUMBER: 05719222                                                    TDCJ
    TDCJ-ID UNIT OF ASSIGNMENT: ALLRED
    HOUSING ASSIGNMENT: BLDG 8-J-2 ROW 3                                    CELL            46


    •SUBJECT:
                                   i -
                    HB 1433 Initial Discretionary Mandatory; Supervision Review

            Resords indi-.eSifce you have a corfljjaction' witjffiph tJ-S-feensc* date after
    08/31/96 and you apS eligible for Mandatory Supervision; however, your
    release to Mandatory Supervision will. not. occur if the Board of Pardons
    and Paroles determines' that "your accrued "good^cojCidu-Gt • time.ds not .-an
    accurate ref lectiojV of you'r""p6t'ehtiai* 'fof' fehab'ijlitation and your
    release will endanger the public..                       (See Texas Government Code Section
    508.149*(b)) .          This'determination is independent bf- any parole review
    decisions and will"occur prior to your Pro'je'cte.df Release Date as
    determined by TDCJ C.ID Classification and Records. Records currently
    reflect your Projected Release Date as 05/28/20M.
*            __ _,__
                                    E - '''.                                   *|
                                  .submit any additional information to the Board, you
                                                                                            -

    must do so in writisig and deliver.'it tp your unijt Institutional Parole
    Office within 30 days from the date you receive-^and/or sign.this notice.
    The Board will review" your file and all'available records after the 30
    day^period has expi-ked and _no earlier... than, ..6p''.v.a^s b;e;fpre.^.your
    pf:^:e@t/ed; 'R&p&ss^^^^'.'i^:Meterm±A^^f•|gu, wiSE^8p?P§'fSased-r
     "      After'the bisagtetidnary Mandatory'Supervision review is ..completed,
    youwill be notif iepl-^of the ' Board ' s ..decision to-feither:
    * Grant your releajse.'?on Mandatory Supervision '"ftMS)
    °R                           :''IE"          -'        --        -         Tp
    *'"' Deny Mandatory^Supervision (DMS)., and assign ypu a next review (NR)
         : dates for releaseK-cbnsiderati'on.                    ....               L                     ••:'-.
      - ••' =• -'       • •- •'••^' • '' .-                  .•;•".                ] , „ ......              . ...-
             Snould you haic any questions regarding thisrnotice you are-to-
    contact your unit institutional. Parole" Office                                 &-«• _            ;'--•-> •'-'-

                                                                                                 j.
    Of-fender- signatured                                                               f
                                                                                                 Date




    Witness •> .s'-ignatur-e                            ±Uu                  I
                                                                                                 Date
                                                                                                             iMrf
    30 DAYS FROM THE D^g-YOU RECEIVED                        AND/OR .SIGNED _-' •;

*A                                   X




                     Z'\K
UWIT     COPY       T. D.C.J. -INSTITUTIONAL DIVISION                        10/20/14-995
 IABS2400                    INMATE TIMESLIPS
                                                                             (EXhibi-t &3
 NAME:    EVANS,SHAWN   D                             TDC   NO:   01387198               UNIT:       JA
                                                        RACE      B


*PREV PRJ-REL-DATE:         08 11 2021
*PRES PRJ-REL-DATE:         08 11 2021          MAX-EXP-DATE:                  08    11    2021
*INMATE STATUS:             S3 W                MAX    TERM:                        15    00   00



 FLAT TIME CREDITED:           8   02   09      CALC    BEGIN     DATE:             08    12   05
 GOOD TIME CREDITED:           5   01   00      TDC    RECEIVE        DATE          09    12   06
 BONUS TIME CREDITED:          0   00   00      GOOD    TIME      LOST:                        30

 WORK TIME CREDITED:           2   08   08      WORK    TIME      LOST:                          0

*TQTAL TIME CREDITED:         15   11   17


*STATUS EFFECT DATE:          11 04 13          JAIL GOOD TIME RECEIVED: YES
PAROLE DATA:    SUBMITTED FOR BOARD REVIEW

^MONTHLY ABSENCE CALCULATION*                23.0   ABSENCES FOR 09/14

ANY ERRORS IN THE NUMBER OF DAYS OF UNEXCUSED ABSENCES MUST BE
REPORTED TO THE ABSENTEE TRACKING COORDINATOR ON YOUR UNIT NO
LATER THAN SIX MONTHS FOLLOWING THE REPORTED MONTH. FAILURE TO
RPPORT ERRORS MEANS AGREEMENT WITH THE REPORTED ABSENCES.
        v    *•




GROUrmONE:




RMP$ SUPPOSING (3RQIJNP^OpE:-




•frft ^i?pvir)prl K/ /^yWjSOft-W^xvoy r>M^: jkjm\tf; .^ ^iryKle
•fey?,, gfcJEA^ ovX-r^MZal-F. whfrl3 thp- klM/feS--AC fuAlOAk^Pg..,.....



nQ the ^MT&MdE lupc^d.Ge |.S ,y.EAg^....AA,ihi.e>)&ya? k Ira.




^MMifi?iic>,0 o£ K %louw-,ffZ_-.rii'ii?'1K^A iUKA^di^fc,,.,,£iUfo4-
rthERffeoM         ...   ._      ._. '




                                                              Rev. 01/14/14
Rev. 01,/1:4/14
GROUND. TWO:




I^T#SUPPGRTJ[N&G




                   Rev, 01/14/14
Rfiv.Ol/M/14
GROUND THREE:




FACTS SUPPORTING GROUND THREEj




                                 10




                                      Rev;,01/1.4/il
11




     Kev. 0;i/14/14
GROUND FOUR:




FACmSU^PORTING'GROXMDFOrjR:,




                               12




                                    RSSv. 01/14/14
;1'3




       Rev. 01/14/14
GROUND:

  hkK}d^R\/^f^fFVi^ioM 1aM5. ~£aI-£!Q
. k




FACT£SL1PPQRTIN&GR6UND:
  AJ4a(!>IE€/ Ag£ Evhrfv+M) kJoiiOE n£ m'lh'A I rJ^CE^bAJA^J




 /d^n-^/t/         .   _ _.... _ _ ;::.... . _,,,.   :_._.,




                              14




                                                              Rev; Ol/l 4/14
15




     Rev. 01/14/14
    WHEREFORE* APPLICANT PRAYS THAT TOE COURT GRANT APPLICANT
        . 'RELIEF TO WHICHHE MAYBE ENTITLEDTN THISPROpEMNG.

                                          VERIFICATION

              This application must be verified orit will be dismissed fbrvnon-feompliartee, For
verification; purposes, anapplicant is apersoh f li%the application on his or her own behalf. A
petitioner is aperson filing the ^plieltiteonBehalfofaii'apjplicartt, fox


                                                     Signature of'Applicant /Petitioner (circfeMe)

SUBSCRIBED AND SWOfcB TO BEFORE ME THIS                        _DAY op                     20_,


                                                              Signature of Notary Public




                                                 m




                                                                                       Rev. 01/14/14
       PETITIONER?S;iNFORMATION

       Petitioner's printed name:

       State bar number, if applicable:

       Address:   .




       Telephone^

       Fa*:. .



       INMATE'! DECLARATiON'


       I, SkiAiA//) Ll/fi/)J              _^____^_j> am the(fjplicajffi/-petitioner; (Circle one) and
being p^seh;tly%c&|perated.in //) C (J ~ 1~ D                                 ^declare under penalty of
perjurythat, according to my belief* the facts stated in the above applicatipn are true an^correct,


                                                 '        Slgnedon \\ JjJ I                        ,20! ft

                                                      jAaAjm. tva/HAs ;                 ....••
                                                          Signaturebof(ftppiIcart^/ Petitioner (Circle one)




                                                     17




                                                                                                 Rey. 031/14/14?
FETITIONERfS INFORMATION

Petitioner's printed name; ., •-,,-,.- -,-..,-

Address: __i__i_i_i_         -—•„„,„,„„, •,.-v--




Telephone:

Fax: ,




                                                         on
                                                                         ,»2fl




                                                              Signajture pf^etiibnef




                                                   18:




                                                                     •Reyj-^O1/14/14
                                       CHRIS DANIEL
                                Harris County District Clerk



December 9, 2014

SHAWN D. EVANS
#1387198 ALLRED UNIT
2101 FM 369 NORTH
IOWA PARK, TEXAS 76367

To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 1029072-A in the 338th District Court.


^ State's Original Answer'Filed December 9, 2014

•     Affidavit

•     Court Order Dated

I I Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

I I Respondent's Proposed Findings of Fact and Order                    ,

•     Other

SinEereljhv


LeslieHeman3e77Der3jHy
Criminal Post Trial


lah


Enclosure(s) - STATE'S ORIGINAL ANSWER




              1201 Franklin • P.O. Box 4651 • Houston, Texas 77210-4651 • (888)545-5577

Page 1 of 1                                                                          Rev: 01-02-04
•
                                                                                              B; I L j& i>
                                                                                                 Chris Dank:;
                                                                                                 District Clerk

                                                                                                DEC 0 &2014
                                                 CAiKFMn m?Qn7?_A                     Time:         /-K53
                                                                                                 Hariirf Ccrfinty, Texac /
                                                                                      Bv         ^V V                   £
     EX PARTE                                              §                IN THE 338th DISTRuTcOURT^
                                                           $                                                        OF

     SHAWN D. EVANS,                                       §                        HARRIS COUNTY, TEXAS
       Applicant

                                         STATE'S ORIGINAL ANSWER


              The State of Texas, through its Assistant District Attorney for Harris County,

    files this, its original answer in the above-captioned cause, having been served

    with an application for writ of habeas corpus pursuant to Tex. Crim. Proc. Code

    Ann. art. 11.07 §3, and would show the following:




              The applicant is confined pursuant to the judgment and sentence of the
        >th
    338 District Court of Harris County, Texas, in cause number 1029072, where the

    applicant pled guilty and was convicted of the felony offense of possession of a

    firearm by a felon.1 The trial court assessed punishment in accordance with the

    agreed plea bargain at fifteen (15) years confinement in the Texas Department of

    Criminal Justice - Institutional Division and ordered that the sentences in cause

    numbers 1080203 and 1029072 run concurrently. No direct appeal was taken.


     The applicant also pled guilty and was convicted ofthefelony offense ofpossession ofa deadly weapon in a
    penal institution in cause number 1080203.
                                          II.


       The State denies the factual allegations made in the instant application,

except those supported by official court records, and offers the following

additional reply:

                     Reply to Applicant's Sole Ground for Relief


       The applicant seems to allege he is being denied release to parole and that

his conviction does not fall under discretionary mandatory supervision.

Specifically, the applicant alleges that he does not have a case that falls under the

discretionary mandatory supervision guidelines and he was not convicted of an

offense where a deadly weapon was used. Applicant's Writ at 6. The applicant

further alleges that he is eligible for release on parole when his actual calendar

time served plus good conduct time equals one-fourth of the sentence imposed.

Applicant's Writ at 6.

      An offender's eligibility for mandatory supervision is determined by

whether the offense of conviction was an eligible offense on the date it was

committed. Ex parte Mabry, 137 S.W.3d 58, 62 (Tex. Crim. App. 2004). Subject to

certain exceptions, a parole panel shall order the release of an inmate who is not

on parole to mandatory supervision when the actual calendar time the inmate has

served, plus any accrued good conduct time, equals the term to which the inmate,
was sentenced. Tex. Gov't Code Ann. §508.147(a). However, an inmate may not

be released to mandatory supervision if a parole panel determines in writing that:

(1) the inmate's accrued good conduct time is not an accurate reflection of thp

inmate's potential for rehabilitation; and (2) the inmate's release would endanger

the public. Tex. Gov't Code Ann. §508.149(b). To satisfy due process, the parole

board must provide an inmate with notice that he will be considered for release

on mandatory supervision prior to the review taking place. Ex parte Geiken, 28
S.W.3d 553, 560 (Tex. Crim. App. 2000).     A decision under §508.149(b) is not

subject to administrative or judicial review. Tex. Gov't Code Ann. §508.149(d).

      The applicant committed the offense for which he is serving his sentence in

the primary case on June 1, 2005.        State's Writ Exhibit "A", Judgment of

Conviction by Court - Waiver of Jury Trial in cause number 1029072.               The

applicant is mistaken in his assertion that his conviction does not fall under the

discretionary mandatory supervision guidelines. To the contrary, the applicant is

eligible for Discretionary Mandatory Supervision because his conviction for

possession of a deadly weapon in a penal institution was not listed as one of the

ineligible offenses on the date the applicant committed the offense. Tex. Gov't

Code Ann. §508.149(a) (West 2001).       The applicant was given notice of the

Discretionary Mandatory Supervision review on January 28, 2014. Applicant's
Writ Exhibit "A", Notice of Initial Discretionary Mandatory Review. The applicant

was denied release to Discretionary Mandatory Supervision on April 14, 2014 for

the following documented reasons: (1) the record indicates the inmatP ha555 S.W.2d 478, 481 (Tex. Crim.

App. 1976) (in order to obtain habeas corpus relief, an applicant must plead and

prove facts which entitle him to relief and he must prove his claim by a

preponderance of the evidence.)

      The applicant's claim should be dismissed.
      The applicant raises questions of law and fact which can be resolved by the

Court of Criminal Appeals upon review of official court recorrk anrl without thp

need for an evidentiary hearing.

                                         IV.


      Service has been accomplished by sending a copy of this instrument to the

following address:

      Shawn Evans
      TDCJ ID# 1387198 Allred Unit
      2101 FM 369 North
     • Iowa Park, Texas 76367

SIGNED this 9th day of December, 2014.

                                     Respectfully submitted,




                                                 Vma/^-HtC
                                     Jill Foltermann Burdette
                                     Assistant District Attorney
                                     Harris County District Attorney's Office
                                     1201 Franklin, Suite 600
                                     Houston, Texas 77002
                                     (713)755-6657
                                     Texas Bar ID #24055492
                             Certificate of Compliance


      The State of Texas, through its Assistant District Attorney for Harris County,

files this, its Certificate of Compliance in the above-captioned cause, having been

served with an application for writ of habeas corpus pursuant to Tex. Crim. Proc.

Code Ann art. 11.07 § 3.    The State certifies that the number of words in the


State's Answer, including the Certificate of Compliance, is 996.




SIGNED this 9th day of December, 2014.

                                             Respectfully submitted,



                                                     WlfewvAtiTA
                                             Jill Foltermann Burdette
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002
                                             (713)755-6657
                                             (713) 755-5809 (fax)
                                             Texas Bar I'D #24055492
                                                                                                                                                    ft
                                                                        Case No. 1029072
                                                        INCIDENT NO./TRN: 9036040043-A001

      The State of Texas                                                                        In The 338TH District

      v.                                                                                        Court

      SHAWN K.EVANS                                                                             Harris County, Texas

     STATE ID NO.: TX05719222


              Judgment of Conviction by Court—Waiver of Jury Trial
     Judge Presiding:                                                              Date Judgment
                             Hon. BROCK THOMAS                                                                 8/15/2006
                                                                                   Entered:
                                                                                   Attorney for
     Attorney for State:     SEAN MCALISTER                                                                    RANDALL AYERS
                                                                                   Defendant:
     Offense for which Defendant Convicted:
     POSSESSION OF FIREARM BY FELON
     Charging Instrument:                                                        Statute for Offense:
     INDICTMENT                                                                  N/A
     Date of Offense:
     6/1/2005
     Degree of Offense:                                                          Plea to Offense:                     Findings on Deadly Weapon:
     3RD DEGREE FELONY                                                           GUELTY                               N/A
     Terms of Plea Bargain:

     THE 2nd ENHANCEMENT PARAGRAPH IS ABANDONED AND DISMISSED, 15 YEARS TDC
     Plea to 1>1Enhancement                                               Plea to 2nd Enhancement/Habitual
     Paragraph:                             TRUE                          Paragraph:                                       N/A
     Findings on 1" Enhancement                                           Findings on 2nd
     Paragraph:                             TRUE                          Enhancement/Habitual Paragraph:                 N/A
     Date Sentence Imposed:       8/15/2006                               Date Sentence to Commence:           8/15/2006
     Punishment and Place
     of Confinement:              15 YEARS mSTrrUTIONAL DP7ISION, TDCJ
                                              THIS SENTENCE SHALL RUN CONCURRENTLY.

      Q SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/AYEARS.
    . Fine:                                 Court Costs:           Restitution:            Restitution Payable to:
     $N/A                          $ 226.00       $ N/A            D VICTIM (see below) • AGENCY/AGENT (see below)
     Sex Offender Registration Requirements do not apply to the Defendant. Tex. CodeCrim. Proc. chapter 62
'oThe age of the victim at the time of the offense was N/A
                  If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
00
a                    From 6/1/2005 to 8/15/2006              From           to                From        to
^Time                From         to               From            to               From         ,to
^Credited:
                     If Defendant is to serve sentence in county iail or is given credit toward fine and costs, enter days credited below.
©
©                    N/A DAYS            NOTES: N/A
(NAll pertinent information, names and assessments indicated above are incorporated into the language of the judgment below by reference.
j>            This cause was called for trial inHarrisCounty, Texas. The State appeared by her District Attorney.
 |            Counsel / Waiver of Counsel (selectone)
Z;Ed Defendant appeared in person with Counsel.
cD Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel inwriting inopen court.
E             Both parties announced readyfor trial. Defendant waived the right oftrial byjury and entered the plea indicated above.
SThe Court then admonished Defendant asrequired by law. It appeared tothe Court thatDefendant was mentally competent to
Dstand trial, made the pleafreely and voluntarily, and was aware ofthe consequences ofthis plea. The Courtreceived the plea and
"gentered it of record. Having heard the evidence submitted, the Court found Defendant guilty of the offense indicated above. In the
^presence of Defendant, the Court pronounced sentence against Defendant.
O                                              EVANS 1080203.doc
                                                                                                                        ™?P^ER'S MEMORANDUM
                                                                                                                            at the time ofimaging
                   The Court Finds Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
          GUDLiTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
          provisions of Tex. Code Crim. Proc. art. 42.12 § 9.
                   The Court ORDERS Defendant punished as indicated above. The Court Orders Defendant to pay all fines, court costs, and
          restitution as indicated above.
                   Punishment Options (select one)
          £3 Confinement in State Jail or Institutional Division. The Court Orders the authorized agent of the State of Texas or the
          Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
          ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
          custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The (Jourt ORDERS that upon release
          from confinement, Defendant proceed immediately to the Harris County District Clerk's office. Once there, the Court Orders
          Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court
          above.
         •     County Jail—Confinement/ Confinement in Lieu of Payment. The Court Orders Defendant immediately committed to
          the custody of the Sheriff of Harris County, Texas on the date the sentence is to commence. Defendant shall be confined in the
          Harris County Jail for the period indicated above. The Court Orders that upon release from confinement, Defendant shall
          proceed immediately to the Harris County District Clerk's office. Once there, the Court ORDERSDefendant to pay, or make
          arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
         [~] Fine Only Payment. The punishment assessed against Defendant is for a fine only. The Court ORDERS Defendant to proceed
         immediately to the Office of the Harris County District Clerk. Once there, the Court ORDERSDefendant to pay or make
         arrangements to pay all fines and court costs as ordered by the Court in this cause.
                   Execution / Suspension of Sentence (select one)
         [3 The Court Orders Defendant's sentence executed.
         I~l The Court Orders Defendant's sentence of confinement suspended. The Court Orders Defendant placed on community
         •supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
         community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
         judgment by reference.
                   The Court ORDERSthat Defendant is given credit noted above on this sentence for the time spent incarcerated.
                                        Furthermore, the following special findings or orders apply:



         Signed and entered on August 15, 2006




         Ntc Appeal Filed:.

         Mandate Received:

         After Mandate Received, Sentence to Begin Date is

         Received on                                      at                                  AM /PM

         By:       !                                                   _, Deputy Sheriff of Harris County


         "Appeal waived. No permission to appeal granted.1
Cu
    to
                                                                                                                                 .X
    •
         Clerk: N. LOPEZ                                                                                                  Right Thumbprint j
©


©
©
rf




o
o
D
-o
o



t
o
                                                   EVANS 1080203.doc                                        Page 2 of 2
              9>
             IDCJ Offender Details                                                                                            i'vajje I of 2
                                                                     TDCJ Home            New Offender Search
   ITEXAS DEPARTMENT OF CRIMINAL JUSTICE


 Name: EVANS,SHAVVN D                 SID Number: 05719222               TDCJ Number: 01387198



     a r o i e it-evi


 Parole Review Status
 ^OffenderiSs'CUirently in the Parole Review Process



 The parole review process begins approximately six months before the parole eligibility date for a first review and four
 months before the eligibility date in additional reviews. The process begins with the offender's file being reviewed for all
 appropriate documents, including letters of support and protest. An Institutional Parole Officer reviews the file arid
 interviews the offender before preparing a case summary for the Board voting panel. The Board normally will vote on
 the case just prior :tothe;parole;eligibility date.

 Offenders el|giblefdrimahdatbry supervision who committed an offense since September 1, 1996 are reviewed for
 Discretionary Mandatory Supervision (DMS). An offender who has received a Serve All vote is reviewed for possible
 release to ;PMSibyiavBpardpanel-prior to being released on the projected release date.




 Last Parole Decision

 DenaecE on 04/14/2014




 DMS (04/2015)- Deny release to Discretionary Mandatory Supervision and set for next review.
 Denial reason(s): 9D1, 9D2, 1D

 * Note: One or more of the components indicated in each paragraph may apply, but only one is required for denial (D)

 1D CRIMINAL HISTORY = THE RECORD INDICATES THAT THE INMATE HAS REPEATEDLY COMMITTED
 CRIMINAL EPISODES OR HAS A PATTERN OF SIMILAR OFFENSES THAT INDICATES A PREDISPOSITION TO
 COMMIT"CRIMINAL ACTS WHEN RELEASED; OR THE RECORD INDICATES THAT THE INMATE IS A LEADER
. OR ACTIVE PARTICIPANT IN GANG OR ORGANIZED CRIMINAL ACTIVITY; OR THE RECORD INDICATES A
 JUVENILEOR AN ADULT ARREST OR INVESTIGATION FOR FELONY AND MISDEMEANOR OFFENSES.

 9D1 DISCRETIONARY MANDATORY SUPERVISION - THE RECORD INDICATES THAT THE INMATE'S
 ACCRUED GOOD CONDUCT TIME IS NOT AN ACCURATE REFLECTION OF THE INMATE'S POTENTIAL FOR
 REHABILITATION


 9D2 DISCRETIONARYMANDATORY SUPERVISION - THE RECORD INDICATES THAT THE INMATE'S RELEASE
 WOULD ENDANGER THE PUBLIC.




 Next Parole Review Date

httn://oftbnder,tdciiStete,tx.us/OffenderSearch/reviewDetail.action?sid=05719222&tdci                             1.2/8/20M
   DCJ Offender Details                                                                                         Page 2. of2
           '   *



   04/2015



                   1
     Back




   For questions and comments concerning Parole Review Information, please contact the Texas Board of Pardons
  and Paroles at 844^512^461 or:bDD-.osw(S>.tdci.texas,Qov. This information is made available to the public and
  law enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and subject
 •to criminal prosecution.

  The Texas Department of Criminal Justice updates this website regularly to ensure it is complete and accurate
  :— please be aware,:this information can change unexpectedly. This website is regenerated on working days only
  and the offender status information is at least 24 hours old. Therefore, details about an offender's parole review
  •information-may not accurately reflect "real time" status.

 :~Forifechnical difficulties with the search, please email: webadmin&tdci.texas^gov and explain the problem you
  hare having. We will address the issue as quickly as possible.


                                       New Offender Search      TDCJ Home Page




                                                                                                                        • "#55?;




#i-fei:'Cv


 "te*^-:                                                                                                                :"ii(*W;




foltn'?//fiftenHftr;tHri ^                                                                                       19/8/0m:ilv
STATE_C5_~;''\S
I, Chris r***-< :£"::;Cfej^-r^County,
   Chris £                                           CHRIS DANIEL
                                   Harris County District Clerk



December 22, 2014

SHAWN K. EVANS
#1387198 ALLRED UNIT
2101 FM 369 NORTH
IOWA PARK, TEXAS 76367

To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 1029072-A in the 338th District Court.

I I State's Original Answer Filed

•     Affidavit

•     Court Order Dated

O Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

3     Respondent's Proposed Findings of Factand Order December 17, 2014

•     Other

Sineerely*


LeslieHernandez, Deput
Criminal Post Trial


lah


Enclosure(s) - STATE'S PROPOSED FINDINGS OF FACT AND ORDER




              1201 Franklin   •   P.O. Box 4651   •   Houston, Texas 77210-4651   • (888)545-5577

Page 1 of 1                                                                                    Rev: 01-02-04
                                                                             JL'    M.   3~t   Jiy     XL&
                                                                                   Chris Daniel
                                                                                   District Clerk


                                                                                   DEC 0 9 2014
                                                                     Time:          ^ H P3
                                                                                   Hlirijls Ciounty,
                                   CAUSE NO. 1029072-A
                                                                                         Deputy
                                                                    ,TH
     EX PARTE                                              IN THE 338m DISTRICT COURT


                                                                                                  OF


     SHAWN D. EVANS,                                             HARRIS COUNTY, TEXAS
        Applicant

                           STATE'S PROPOSED FINDINGS OF FACT,
                            CONCLUSIONS OF LAW, AND ORDER


             The Court has considered the application for writ of habeas corpus, the

     State's Original Answer, and official court records in the above-captioned cause.

     The Court finds that there are no controverted, previously unresolved facts

     material to the legality of the applicant's confinement which require an

     evidentiary hearing and recommends that the relief requested be denied based

     on the following findings of fact and conclusions of law:

                                     FINDINGS OF FACT


        1.    The applicant is confined pursuant to the judgment and sentence of the
              338th District Court of Harris County, Texas, in cause number 1029072,
              where the applicant pled guilty and was convicted of the felony offense of
              possession of a firearm by a felon.

        2.    The applicant also pled guilty and was convicted of the felony offense of
              possession of a deadly weapon in a penal institution in cause number
              1080203.


        3.    The trial court assessed punishment in accordance with the agreed plea
              bargain at fifteen (15) years confinement in the Texas Department of




>^
     Criminal Justice - Institutional Division and ordered that the sentences in
     cause numbers 1080203 and 1029072 run concurrently.

4.   No direct appeal was taken in the primary case.

5.   No direct appeal was taken in cause number 1080203.

6.   The applicant committed the offense for which he is serving his sentence
     in the primary case on June 1, 2005.

7.   The applicant is eligible for discretionary mandatory supervision.

8.   The applicant's conviction for possession of a firearm by a felon was not
     listed as one of the ineligible offenses on the date the applicant
     committed the offense.


9.   The applicant was given notice of the             Discretionary   Mandatory
     Supervision review on January 28, 2014.

10. The applicant was denied release to Discretionary Mandatory Supervision
    on April 14, 2014.

11. The board made the following documented reasons for the denial of
    applicant's release to discretionary mandatory supervision: (1) the
    inmate has repeatedly committed criminal episodes or has a pattern of
    similar offenses that indicates a predisposition to commit criminal acts
    when released; (2) the inmate's accrued good conduct time is not an
    accurate reflection of the inmate's potential for rehabilitation; and (3) the
    inmate's release would endanger the public.

12. The applicant's next parole review date is April, 2015.

13. The applicant does not allege he was denied due process.

14. The applicant does not allege that the parole board failed to follow the
    proper procedures in denying his release on mandatory supervision.
                           CONCLUSIONS OF LAW


1.   The applicant's eligibility for mandatory supervision is determined by
     whether the offense of conviction was an eligible offense on the date it
     was committed. Ex parte Mabry, 137 S.W.3d 58, 62 (Tex. Crim. App.
     2004).

2.   The applicant is eligible for discretionary mandatory supervision because
     his conviction for possession of a firearm by a felon was not listed as one
     of the ineligible offenses on June 1, 2005. Tex. Gov't Code Ann.
     §508.149(a) (West 2001).

3.   Subject to certain exceptions, a patrol panel shall order the release of an
     inmate who is not on parole to mandatory supervision when the actual
     calendar time the inmate has served, plus any accrued good conduct
     time, equals the term to which the inmate was sentenced. Tex. Gov't
     Code. Ann. §508.147(a).

4.   An inmate may not be released to mandatory supervision if a parole panel
     determines in writing that: (1) the inmate's accrued good conduct time is
     not an accurate reflection of the inmate's potential for rehabilitation; and
     (2) the inmate's release would endanger the public. Tex. Gov't Code Ann
     §508.149(b).

5.   The applicant was provided due process because he was given notice that
     he would be considered for release on mandatory supervision prior to the
     review taking place. Ex parte Geiken, 28 S.W.3d 553, 560 (Tex. Crim. App.
     2000).

6.   The parole board's decision to deny the applicant release on mandatory
     supervision is not subject to administrative or judicial review. Tex. Gov't
     Code Ann. §508.149(d).

7.   The applicant fails to plead and prove facts which would entitle him to
     habeas corpus relief because he does not allege he was denied due
     process, or that the parole board failed to follow the proper procedures in
         denying his release on mandatory supervision. Ex parte Rains, 555 S.W.2d
         478, 481 (Tex. Crim. App. 1976).

   8.    In all things, the applicant fails to prove his conviction and sentence were
         improperly obtained, or that he is being improperly confined.

   Accordingly, it is recommended to the Texas Court of Criminal Appeals that the

instant application for writ of habeas corpus be dismissed and that all requested

habeas relief be denied.


                                       ORDER


        THE CLERK IS ORDERED to prepare a transcript of all papers in cause

number 1029072-A and transmit same to the Court of Criminal Appeals as

provided by Tex. Crim. Proc. Code Ann art. 11.07. The transcript shall include

certified copies of the following documents:

   1. The application for writ of habeas corpus;

   2. The State's Answer;

   3. The Court's order


   4. The indictment, judgment and sentence, and the docket sheets in cause

        number 1029072;

  5. State's Proposed Findings of Fact, Conclusions of Law and Order; and

  6. The applicant's Proposed Findings of Fact (if any).
      THE CLERK is further ORDERED to send a copy of this order to the applicant,

Shawn Evans, TDCJ ID#1387198 Allred Unit, 2101 FM 369 North, Iowa Park, Texas

76367; and to counsel for the State, Jill F. Burdette, 1201 Franklin, Suite 600,

Houston, Texas 77002.


      By the following signature, the Court adopts the State's Proposed Findings
of Fact, Conclusions of Law and Order in Cause Number 1029072-A.

      Signed on the     f^     day of ^^^^                         f2014.
                            ™/r>
                              '.0 ' *-
                                     •
                           '.\ \Y,r\s P^nnty, Texas, certify that
••thiKj.y    •     A          \ " £>: V^'record filed and or recorded
 Injv #.••';:, ! ,/. V • .---V- filand setriofoffice
      rc3imi.i-.~!-rvreiH!,and
 WltnacsS                         setriof(       this
      1mTrJniUf g e
                        STRiifSSrtfT
                         TEXAS
                                                    .Deputy
                                    CERTIFICATE OF SERVICE


            The undersigned counsel certifies that I have served a copy of the "State's

      Proposed Findings of Fact, Conclusions of Law and Order in cause number

      1029072-A to the applicant on December 9, 2014 by mail as follows:

            Shawn Evans
            TDCJ ID#1387198 Allred Unit
            2101 FM 369 North
            Iowa Park, Texas 76367



                FILE®                                t'W/vcUfti
                                            Jill Foltermann Burdette
                         DECY92JM           Assistant District Attorney
                                            Harris County District Attorney's Office
                                            1201 Franklin, Suite 600
                                            Houston, Texas 77002
                                            (713) 755-6657
                                            Texas BarID#24055492




                \'-, -        •>.



1^1
ST/" "^"SU/.. "V
cc/;       / \ c -d^^/X
I, C!.' •'"'  /             A ' '~fa.:-fpod&rd filed and or recorded
Inmy/LiO /        A .:•.'copy^a igppiare on this date.
Wltr^uW^X^.'ii-tT^iii'ariG^sal 6f arflc#,thl8
    i^m^im ) zu                                           —
CHF$S % s^y